                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

STACIE SCHLISNER,                         )
                                          )
                    Plaintiff,            )                  4:18CV3133
                                          )
             v.                           )
                                          )              MEMORANDUM
NANCY BERRYHILL, Acting                   )               AND ORDER
Commissioner of the Social Security       )
Administration,                           )
                                          )
                    Defendant.            )
                                          )

      Plaintiff Stacie Schlisner brings this action under Titles II and XVI of the Social
Security Act, which provide for judicial review of “final decisions” of the
Commissioner of the Social Security Administration. 42 U.S.C. § 405(g) (Westlaw
2019).

             I. NATURE OF ACTION & PRIOR PROCEEDINGS

A.    Procedural Background

       Schlisner filed an application for disability benefits on February 19, 2015, under
Titles II and XVI. The claims were denied initially and on reconsideration. Following
an April 26, 2017, hearing, an administrative law judge (“ALJ”) found on October 16,
2017, that Schlisner was not disabled as defined in the Social Security Act (Filing No.
16-2 at CM/ECF pp. 12-23). Following the five-step sequential analysis1 for


      1
       See Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (“During the five-step
process, the ALJ considers (1) whether the claimant is gainfully employed, (2)
whether the claimant has a severe impairment, (3) whether the impairment meets the
determining whether an individual is “disabled” under the Social Security Act, 20
C.F.R. § 404.1520, the ALJ concluded in relevant part:

            1.    The claimant meets the insured status requirements of the
      Social Security Act through December 31, 2019.

             2.     The claimant has not engaged in substantial gainful activity
      since June 6, 2014, the alleged onset date (20 CFR 404.1571 et seq., and
      416.971 et seq.).

            3.     The claimant has the following severe impairments:
      residuals of lumbar spine surgery, obesity, asthma, mood disorder,
      anxiety (20 CFR 404.1520(c) and 416.920(c)).

              4.   The claimant does not have an impairment or combination
      of impairments that meets or medically equals the severity of one of the
      listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
      404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

             5.    After careful consideration of the entire record, the
      undersigned finds the claimant has the residual functional capacity to
      perform sedentary work as defined in 20 CFR 404.1567(b) and
      416.967(b) with additional postural and environmental limitations. The
      claimant is able to stoop, kneel, crouch, and crawl occasionally. She is
      able to perform work that allows her to stop working for about one
      minute every 30 minutes to stretch in order to increase her comfort. She
      is able to perform work that does [not]2 expose her to sustained and
      concentrated extreme temperatures, fumes, or dust. She is able to


criteria of any Social Security Income listings, (4) whether the impairment prevents
the claimant from performing past relevant work, and (5) whether the impairment
necessarily prevents the claimant from doing any other work.” (internal quotation
marks and citation omitted)).
      2
        The ALJ’s fifth finding (Filing No. 16-2 at CM/ECF p. 17) erroneously
omitted the word “not.” (See ALJ’s discussion of fifth finding, including the word
“not,” in Filing No. 16-2 at CM/ECF p. 20.)
                                          2
      perform work that does not require more than incidental and superficial
      social interaction.

            6.    The claimant has no past relevant work (20 CFR 404.1565
      and 416.965).

             7.    The claimant was born on July 5, 1978 and was 35 years
      old, which is defined as a younger individual age 18-49, on the alleged
      disability onset date (20 CFR 404.1563 and 416.963).

            8.   The claimant has at least a high school education and is able
      to communicate in English (20 CFR 404.1564 and 416.964).

            9.    Transferability of job skills is not an issue because the
      claimant does not have past relevant work (20 CFR 404.1568 and
      416.968).

            10. Considering the claimant’s age, education, work experience,
      and residual functional capacity, there are jobs that exist in significant
      numbers in the national economy that the claimant can perform (20 CFR
      404.1569, 404.1569(a), 416.969, and 416.969(a)).

            11. The claimant has not been under a disability, as defined in
      the Social Security Act, from June 6, 2014, through the date of this
      decision (20 CFR 404.1520(g) and 416.920(g)).

(Filing No. 16-2 at CM/ECF pp. 14-23 (intervening discussion and bold typeface
deleted).)

      On July 29, 2018, the Appeals Council of the Social Security Administration
denied Schlisner’s request for review. (Filing No. 16-2 at CM/ECF pp. 1-7.) Thus, the
decision of the ALJ stands as the final decision of the Commissioner. Sims v. Apfel,
530 U.S. 103, 107 (2000) (“if . . . the Council denies the request for review, the ALJ’s
opinion becomes the final decision”).




                                           3
B.    Issues on Appeal

       Schlisner asserts that the ALJ committed a litany of errors which, summarized
and condensed, can be described as: (1) erroneously deciding that Schlisner does not
have an impairment or combination of impairments that meets or medically equals the
severity of Listing 1.04; (2) improperly weighing the opinions of Schlisner’s treating
physician; (3) failing to develop the record; (4) improperly assessing her RFC; and (5)
posing an improper hypothetical question to the vocational expert (“VE”). (Filing No.
22 at CM/ECF p. 3.)

C.    Statement of Medical Factual & Opinion Evidence

       The Plaintiff has set forth a Statement of Material Facts related to Schlisner’s
physical and mental impairments, with which the Defendant “generally concurs.”
(Filing No. 22 at CM/ECF pp. 4-9; Filing No. 26 at CM/ECF p. 2.)

      Stacie Schlisner is 40 years of age, having been born on July 5, 1978.
      She is a divorced mother of 4 children who at the time of trial ranged in
      age from 20 to 15. Claimant’s vocational experience is largely in
      unskilled customer service/retail experience at a light exertional level.
      Ms. Schlisner has a history of severe physical and mental impairments
      including thoracic back pain (spondylosis, nerve root irritation, disc
      disease), lumbar pain/degenerative disc disease (disc bulge at L4-5 and
      L5-S1 with right paracentral disc protrusion at L5-S1), neck pain, major
      depressive disorder recurrent episodes severe, chronic rhinitis, chronic
      sinusitis, recurrent pneumonia, dyspnea/shortness of breath, COPD,
      obstructive sleep apnea, migraine headaches, adjustment disorder with
      anxiety, generalized anxiety disorder, dependent personality disorder,
      nausea, asthma, chronic urinary tract infections/urinary frequency, foot
      pain and plantar faciitis. She also noted daily fatigue impaired




                                          4
      concentration and focus, impaired memory, and poor/decreased
      sleep/insomnia.3

      Treatment for her back pain has included non-steroidal
      anti-inflammatory medications, opioid analgesics, muscle relaxants,
      trigger point injections, physical therapy, electrical stimulation/TENS
      therapy, chiropractic treatment, thoracic and lumbar epidural steroid
      injections, orthopedic evaluation, and three back surgeries (including two
      that pre-dated her application filing which consisted of fusion at T8-T9
      performed by Dr. McClellan and a lumbar spine surgery consisting of
      fusion/fixation of L4, L5 and S1 vertebral bodies[)].

      Ms. Schlisner’s chronic pain issues are long-standing and they affected
      her in the workplace. She worked for 14 years at Target stores, working
      herself up to a team lead, managing the floor but she left that job (on
      mutual agreement) due to her pain complaints. In July of 2014, prior to
      her filing for disability, and prior to ending her job with Target, Ms.
      Schisner’s treating physician, Dr. Timothy Sullivan, noted that she “had
      a long history of chronic thoracic back pain” and she was “disabled
      partially from this.” Dr. Sullivan indicated that she was utilizing narcotic
      pain medicines to manage her symptoms and he placed her on work
      restrictions of no more than 30 hours a week, 6 hours per day to avoid
      worsening pain or disc inflammation. Unfortunately, Ms. Schlisner’s
      pain and problems only continued to worsen with time such that she was
      unable to perform the tasks required of her job in a consistent and
      reliable manner.

      On October 13, 2014, Dr. Timothy Sullivan opined that Ms. Schlisner
      “has a disability as defined by the Social Security Act” and had “a
      severe, chronic disability which is attributable to a mental and/or
      physical impairment or combination of mental and physical
      impairments…is likely to continue indefinitely; and results in substantial
      functional limitations in three or more of the following areas of major
      life activity: self-care; receptive and responsive language; learning;

      3
       The many citations to the record in Plaintiff’s Statement of Material Facts have
been removed for ease of reading. The omitted citations may be viewed in Filing No.
22 at CM/ECF pp. 4-9.
                                           5
mobility; self-direction; capacity for independent living; and economic
self-sufficiency.”

Dr. Sullivan referred Ms. Schlisner to numerous specialists to help
manage her pain and limitations over the years [rheumatology,
pulmonary, cardiology, dermatology, urology, nephrology, pain
management, sleep study], yet her pain and problems persisted. On
January 19, 2015, Dr. Sullivan noted that he continued to diagnose Ms.
Schlisner with thoracic back pain, thoracic disc disease, asthma and
fatigue. He noted her prognosis was poor and she was unable to work at
that time. He further indicated that she was unable to do any lifting, she
was unable to stand more than 1 to 2 hours, and must change positions
often. Dr. Sullivan also indicate[d] that Ms. Schlisner’s conditions
adversely affected her cognition, thinking and physical abilities. Dr.
Sullivan continued to help manage Ms. Schlisner’s ongoing and chronic
pain complaints. In a report dated March 8, 2015, he noted that Ms.
Schlisner’s impairments were expected to last at least twelve months. He
noted that in an 8[-]hour working day (with normal breaks), Ms.
Schlisner could only stand or walk 0-2 hours and could only sit 3 hours.
He also noted that she would need a job that would permit her to shift
positions at will from sitting, standing or walking, and that she had
significant limitations with reaching, handling and fingering. Dr.
Sullivan indicated that during a typical work day, Ms. Schlisner would
frequently experience pain or symptoms severe enough [to] interfere
with attention and concentration, and would likely be absent from work
as a result of impairments more than four days per month. Dr. Sullivan
again echoed those opinions in an office note dated April 7, 2015
wherein he said [Ms. Schlisner] is currently disabled from these medical
illnesses. She is currently unable to work secondary to the medical
illnesses and ongoing sequela to the medicines and illnesses.

Dr. Sullivan’s opinions were then mirrored by her mental health
provider, Patricia Lenz, APRN-NP in correspondence dated April 13,
2015. At that time, Nurse Lenz reported Ms. Schlisner was a patient in
her office and it was her opinion that . . . “[d]ue to her depressive and
anxiety symptoms, Stacie has been unable to maintain full-time
employment.”


                                    6
In an office note dated October 13, 2015, Dr. Timothy Sullivan discussed
Ms. Schlisner’s active problems at that time as cough with dyspnea, and
wheezing, along with urinary frequency, asthma, chronic lumbar pain,
and thoracic spine pain. As to Ms. Schlisner’s thoracic pain complaints,
Dr. Sullivan noted that her symptoms included back pain, neck pain,
lower extremity numbness, weakness, and paresthesias, urinary
retention, urinary incontinence, and difficulty breathing. He noted her
symptoms were exacerbated by sitting, standing, lifting, bending,
twisting, overhead reaching, deep breathing, and coughing/sneezing. Dr.
Sullivan described her current treatment as activity modification, opioid
analgesics, muscle relaxants, and prescribed exercises. He stated, “she
has had the thoracic back spasm for years and years,” noting that “it
really did not change much. We have tried many different modalities to
help this. She has seen multiple specialists.” In assessing that pain, Dr.
Sullivan noted “She continues to be disabled from her back spasms,
thoracic back pain and low back pain. She does not show any significant
improvement. We talked about changing her pain medicines around. We
talked about physical therapy…She continues to be disabled from her
occupation and her rotation because of the back spasms, back pain,
ongoing asthma and recurrent urinary tract infections. Therefore, we will
continue to work with her with her medicines and her rehabilitation.”

Ms. Schlisner’s health condition has only deteriorated over time. Dr.
Sullivan provided an update on October 21, 2015. At that time, he again
noted he continued to see Ms. Schlisner monthly for her thoracic and low
back pain, asthma, and recurrent UTIs. He again noted she could only
stand or walk between 0 to 2 hours in a regular 8 hour work day, and
could only sit up to 3 hours during that time. He also noted she would
need a job that would allow her to shift positions at will and could only
occasionally lift less than 10 pounds. Dr. Sullivan reported significant
limitations in in [sic] fingering and noted that Ms. Schlisner’s depression
and anxiety affected her overall condition. He also indicated that in a
typical work day, Ms. Schlisner’s pain or other symptoms were severe
enough to interfere constantly with the attention and concentration
needed to perform even simple work tasks. As to the degree to which he
believed Ms. Schlisner could tolerate work stress, Dr. Sullivan noted that
she was “incapable of even ‘low stress’ jobs” given her persistent pain,
asthma symptoms, muscle spasms, and wheezing. He also again

                                    7
indicated that she would likely miss more than four days of work per
month due to impairments or treatment.

In an office note dated January 4, 2016, Dr. Sullivan assessed Ms.
Schlisner at that time as having 1) asthma 2) asthmatic bronchitis, mildly
persistent, with acute exacerbation 3) GERD 4) history of chronic
urinary tract infections 5) thoracic back pain 6) thoracic disc disease and
7) low back pain. He went on to state:

      Patient is currently disabled. Patient has a number of
      different medical illnesses that are disabling for her… She
      is currently unable to carry out regular employment because
      of her persistent pain and persistent debility from the back
      pain. This is complicated by the ongoing asthma which is
      generally persistent. She would be unable to stand for any
      length of time greater than 15-20 minutes and she would be
      unable to sit at the same place for 15-20 minutes without
      having frequent rest breaks for the spasticity. These appear
      to be a permanent fixture. We would recommend that she
      continue her current medicines and her current restrictions.

Dr. Diamant[] ordered Ms. Schisner to undergo an MRI of the lumbar
spine on March 23, 2016. That exam revealed: 1) L3-4 diffuse disc
protrusion with facet generative changes causing a mild acquired central
canal stenosis with small neural foramina bilaterally 2) fusion of L4 to
S1 with moderate amount of metallic artifact 3) trace fluid in the inferior
central spinal cord consistent with minimal syringo-/hydromyelia and 4)
mild atrophy of the left kidney with mild-to-moderate hydronephrosis.

At Dr. King’s recommendation, Ms. Schlisner began seeing Melissa
Quick, APRN on April 18, 2016 for evaluation of her anxiety and
depression. She noted increased stress and had been seeing Dr. King
twice a week for several months but continued to struggle with
symptoms on a daily basis. Her mood was noted to be down, feeling sad,
with negative thoughts and high irritability. She reported that she
couldn’t get out of bed, had to force herself to take her kids to school,
didn’t wanted to do anything at home, had difficulty with self[-]care, and
taking a shower would take everything out of her. She also reported poor

                                    8
concentration and that she had “no memory at all.” Ms. Schlisner
reported no interest or enjoyment, not even her kids, and had poor sleep.
Ms. Schlisner also reported worse anxiety over the last 2-3 years,
worrying that people were watching or judging her. She also had anxiety
and worry about her kids, finances, and stuff that never bothered her
before, reporting a history of panic attacks, more frequent in the last 6
months.

On October 20, 2016, Ms. Schlisner saw Melissa Quick, APRN for her
ongoing depression and anxiety. Ms. Schlisner noted “doing poor,”
indicating she was having more pain as her medication had to be
changed due to insurance. She reported having a lot of sadness, no
energy or motivation, and getting easily upset some days. Ms. Schlisner
said she was still isolating and felt no interest or enjoyment, felt
frustrated with her situation and was more just down now, crying and
having negative thoughts. Her appetite was noted to be poor, with poor
concentration, and sleeping 2-3 hours in chunks on Xanax.

On November 23, 2016 Dr. Sullivan referred Ms. Schlisner to Dr. Kelly
Zach at Innovative Pain and Spine Specialists. At that time, she noted a
history of persistent mid and low back pain, noting 2 prior back surgeries
(thoracic and lumbar fusions). She also noted previous treatment
including chiropractic care, braces, nerve blocks, physical therapy,
acupuncture, opioids, massage, psychological counseling, TENS unit,
medications, multiple epidural injections, and a left L4 transforaminal
epidural on 4/12/16. Despite those interventions, Ms. Schlisner
continued to have pain. After exam, Dr. Zach assessed Ms. Schlisner as
suffering from 1) failed back surgical syndrome 2) lumbar radiculopathy
3) history of lumbar fusion; and 4) thoracic myofascial strain, sequela.
Dr. Zach recommended another course of gabapentin and meloxicam, as
well as a left L3 transforaminal epidural at that time.

In a December 7, 2016 office note with Dr. Kelly Zach, Ms. Schlisner
noted thoracic pain, low back pain and left[-]leg pain. Dr. Zach noted
suspected facet arthropathy at the levels above her thoracic fusion due to
increased stress. He felt that would be best treated with radiofrequency
ablation after a local anesthetic block. He scheduled her for an epidural
in the low back at L3 the following week.

                                    9
On December 21, 2016, Ms. Schlisner followed up with Melissa Quick,
APRN, at Genesis Psychiatric Group for evaluation and treatment of her
anxiety and depression. At that time she noted taking gabapentin for her
back pain which made her tired. She reported anxiety about being judged
by others still prevented her from doing things in public and it was hard
to leave the house at times. She also noted being nervous about activities
and still not having a lot of motivation. She was noted to be sad with
anxiety and a blunted affect.

On December 29, 2016, Ms. Schlisner underwent surgery in the form of
lateral lumbar interbody fusion (XLIF), left side up at the lumbar 3-4
space, with removal of previous instrumented fusion, pedicle screws and
rods, and a decompression laminectomy at L3-4, posterior lateral
arthrodesis of lumbar 3-4 space at the superior aspect of the previous
fusion.

Ms. Schlisner saw Dr. Kelly Zach on January 23, 2017 for continued
medication management and follow up on her left L3 transforaminal
epidural injection. It was noted that Ms. Schlisner had undergone surgery
on 12/29/2016 to extend her lumbar fusion to L3. She continued to have
pain in the thoracic region above the level of her T8-9 fusion but Dr.
Zach wanted to wait to do facet joint injections until she was 6 weeks out
from surgery. Dr. Zach noted that Ms. Schlisner was taking significant
opioids and medications but her pain was constant with exacerbations
occurring daily.

On February 1, 2017, Ms. Schlisner followed up with Dr. Kelly Zach’s
office for her opioid management. Dr. Zach noted that Ms. Schlisner had
run into issues getting oxycodone due to quantity imposed by Medicaid,
noting she was taking 4-5 oxycodone 10-324 mg daily, OxyContin 30
mg BID, 2700 mg of gabapentin daily, 15 mg meloxicam daily, and
Flexeril PRN. Dr. Zach noted that she had reached the 150 quantity limit
for short[-]acting opioids imposed by Medicaid as the pharmacy fill that
quantity. Dr. Zach sent a refill for 20 pills to be filled that Friday with
instructions that she needed to make them last as long as possible.



                                    10
      In an office visit with Melissa Quick, APRN, on February 1, 2017, Ms.
      Schlisner reported continued feelings of depression and anxiety. She
      continued to note social anxiety and avoiding things, having poor
      concentration, and not a lot of motivation. She was assessed as having
      a GAF score of 50 at that time.

      Over the years, Ms. Schlisner was prescribed significant opioid/narcotic
      pain medication to help manage her pain complaints but they did not
      alleviate her symptoms. Additionally, they came with significant side
      effects including chronic constipation and abdominal pain. Additionally,
      medical records reflect that her “[m]edications and pain continue to
      exhaust her,” and she “takes many daily naps due to pain and
      medications.”

      Her records also reflect difficulty with self-care such that she “needs help
      from daughter to step out of shower,” she was unable to bend down and
      tie her shoes, she had continued difficulty entering and exiting her car,
      she couldn’t vacuum or mop her kitchen floor, and she had been unable
      to sleep for the last several days, and is not able to stand up straight.

(Filing No. 22 at CM/ECF pp. 4-9 (bold in original).)

                          II. STANDARD OF REVIEW

      The court may reverse the Commissioner’s findings only if they are not
supported by substantial evidence or result from an error of law. See Nash v. Comm’r,
Soc. Sec. Admin., 907 F.3d 1086, 1089 (8th Cir. 2018); 42 U.S.C. § 405(g) (“The
findings of the Commissioner of Social Security as to any fact, if supported by
substantial evidence, shall be conclusive . . . .”).

      Under the substantial-evidence standard, a court looks to an existing
      administrative record and asks whether it contains “sufficien[t]
      evidence” to support the agency’s factual determinations. And whatever
      the meaning of “substantial” in other contexts, the threshold for such
      evidentiary sufficiency is not high. Substantial evidence, this Court has
      said, is “more than a mere scintilla.” It means—and means only—“such


                                          11
      relevant evidence as a reasonable mind might accept as adequate to
      support a conclusion.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal citations omitted).

      In determining whether evidence is substantial, the court considers evidence
that both supports and detracts from the Commissioner’s decision. If substantial
evidence supports the Commissioner’s conclusion, the court may not reverse merely
because substantial evidence also supports the contrary outcome and even if the court
would have reached a different conclusion. Nash, 907 F.3d at 1089. The Eighth
Circuit has repeatedly held that a court should “‘defer heavily to the findings and
conclusions of the Social Security Administration.’” Wright v. Colvin, 789 F.3d 847,
852 (8th Cir. 2015) (quoting Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010)).

                                 III. DISCUSSION

A.    Whether Impairment Meets Listing 1.04

       Schlisner asserts that the ALJ improperly decided that “[t]he requirements of
listing 1.04 are not met because the claimant does not have nerve root compression,
spinal arachnoiditis, or pseudoclaudication,” with a specific finding that “the criteria
of paragraph C have not been met, because the findings of medical imaging do not
establish lumbar spinal stenosis, resulting in pseudoclaudication or compromise of a
nerve root, and there is no evidence of chronic weakness and an inability to ambulate
effectively.” (Filing No. 16-2 at CM/ECF p. 15.)

      The “Listing” referenced by the ALJ is contained in 20 C.F.R. Part 404, Subpart
P, Appendix 1, Section 1.04 (“Disorders of the spine”), and, in relevant part,4 states:


      4
       Schlisner complains only about the ALJ’s finding that paragraph (C) was not
met. (Filing No. 22 at CM/ECF p. 14.)
                                          12
      1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
      arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease,
      facet arthritis, vertebral fracture), resulting in compromise of a nerve root
      (including the cauda equina) or the spinal cord. With:

                    ....

             C. Lumbar spinal stenosis resulting in pseudoclaudication,
             established by findings on appropriate medically acceptable
             imaging, manifested by chronic nonradicular pain and
             weakness, and resulting in inability to ambulate effectively,
             as defined in 1.00B2b.5

      In order to show that her impairment meets this Listing, Schlisner was required
to show not only that her disorder is a condition “resulting in compromise of a nerve


      5
        Section 1.00(B)(2)(b) defines the inability to ambulate effectively as “an
extreme limitation of the ability to walk; i.e., an impairment(s) that interferes very
seriously with the individual’s ability to independently initiate, sustain, or complete
activities. Ineffective ambulation is defined generally as having insufficient lower
extremity functioning . . . to permit independent ambulation without the use of a
hand-held assistive device(s) that limits the functioning of both upper extremities.”
The regulations further state:

      To ambulate effectively, individuals must be capable of sustaining a
      reasonable walking pace over a sufficient distance to be able to carry out
      activities of daily living. They must have the ability to travel without
      companion assistance to and from a place of employment or school.
      Therefore, examples of ineffective ambulation include, but are not
      limited to, the inability to walk without the use of a walker, two crutches
      or two canes, the inability to walk a block at a reasonable pace on rough
      or uneven surfaces, the inability to use standard public transportation, the
      inability to carry out routine ambulatory activities, such as shopping and
      banking, and the inability to climb a few steps at a reasonable pace with
      the use of a single hand rail. The ability to walk independently about
      one’s home without the use of assistive devices does not, in and of itself,
      constitute effective ambulation.
                                           13
root . . . or the spinal cord,” but also that she meets the specific symptom and
documentation requirement under subsection C.

       Schlisner is correct that the ALJ erroneously found that the medical imaging did
not show lumbar spinal stenosis because the record contains evidence of “mild
acquired central canal stenosis” on a March 23, 2016, MRI. (Filing No. 17-3 at
CM/ECF p. 89.) The ALJ was also mistaken in finding no lumbar spinal stenosis
resulting in pseudoclaudication. (Filing No. 17-8 at CM/ECF p. 2 (1/2/17 progress
notes from Bryan Medical Center showing diagnosis of “Lumbar 3-4 spinal stenosis
above a previously fused L4 through S1. Patient had lumbar radiculopathy and
neurogenic pseudoclaudication”; describing necessity of surgery to “stabilize the spine
and decompress the cauda equina for her symptoms of neurogenic
pseudoclaudication”).)

       However, while there may have been evidence of spinal stenosis resulting in
pseudoclaudication, the ALJ did not find that such condition resulted in an “inability
to ambulate effectively” within the meaning of the applicable regulations. 20 C.F.R.
Part 404, Subpart P, Appendix 1, Section 1.04(C) (emphasis added); McCoy v. Astrue,
648 F.3d 605, 611-12 (8th Cir. 2011) (“Merely being diagnosed with a condition
named in a listing and meeting some of the criteria will not qualify a claimant for
presumptive disability under the listing.”). As stated above, paragraph (C) of 20
C.F.R. Part 404, Subpart P, Appendix 1, Section 1.04, requires a showing of an
“inability to ambulate effectively, as defined in 1.00B2b,” which is “an extreme
limitation of the ability to walk.” While there is evidence that Schlisner cannot walk
for more than one-half of a city block without using her TENS unit for pain, there is
evidence that she can travel “without companion assistance to and from a place of .
. . school” when she delivers her daughter to school by car, 20 C.F.R. Part 404,
Subpart P, Appendix 1, Section 1.00(B)(2)(b)(2); she climbs steps at her home five
times per week; she visits a chiropractor twice a week; and she attends her children’s
major school performances. Furthermore, Schlisner points to no evidence that she uses
a walker, crutches, or canes for assistance in walking. (Filing No. 16-2 at CM/ECF pp.

                                          14
56, 59-60, 62-63, 67-68.) Most telling—and contrary to the idea that Schlisner cannot
effectively ambulate within the strict meaning of the regulations—many of Schlisner’s
progress notes from Dr. Sullivan and Innovative Pain & Spine Specialists shortly
before Schlisner’s April 2017 administrative hearing refer to her “normal,” “non-
ataxic,” and “non-antalgic”6 gait. (Filing No. 17-5 at CM/ECF p. 30 (2/1/17 progress
notes); Filing No. 17-5 at CM/ECF p. 32 (1/23/17 progress notes); Filing No. 17-4 at
CM/ECF p. 5 (1/18/17 progress notes); Filing No. 17-4 at CM/ECF p. 10 (12/19/16
progress notes); Filing No. 17-5 at CM/ECF p. 38 (12/7/16 progress notes); Filing No.
17-5 at CM/ECF p. 41 (11/23/16 progress notes); Filing No. 17-4 at CM/ECF p. 14
(10/3/16 progress notes).)

       Therefore, ample evidence exists in the record to support the ALJ’s conclusion
that Schlisner’s back condition was not an impairment meeting Listing 1.04 for
“disorders of the spine.” Jones v. Astrue, 619 F.3d 963, 969 (8th Cir. 2010) (“For a
claimant to show that his impairment matches a listing, it must meet all of the
specified medical criteria.” (internal quotation marks and citation omitted)); Johnson
v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (to meet burden of proof, claimant
must present medical findings equal in severity to all criteria of Listing; “If, after
review, we find it possible to draw two inconsistent positions from the evidence and
one of those positions represents the Commissioner’s findings, we must affirm the
decision of the Commissioner.” (internal quotation marks and citation omitted)).

B.    Failure to Properly Weigh Evidence

      Schlisner next argues that the ALJ failed to give controlling weight to the
opinions of her treating physician, Dr. Timothy Sullivan, and instead substituted his


      6
        An ataxic gait is “an unsteady, uncoordinated walk, with a wide base and the
feet thrown out, due to some form of ataxia.” An antalgic gait is “a limp adopted so
as to avoid pain on weight-bearing structures . . . characterized by a very short stance
phase.” Dorland’s Illustrated Medical Dictionary at p. 753 (32nd ed.).
                                          15
own opinions for those of Dr. Sullivan. An ALJ will give a treating physician’s
opinion controlling weight only if it is well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is consistent with the other substantial
evidence. Myers v. Colvin, 721 F.3d 521, 525 (8th Cir. 2013); House v. Astrue, 500
F.3d 741, 744 (8th Cir. 2007); 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2). “[A]n ALJ
may discount or even disregard the opinion of a treating physician where other
medical assessments are supported by better or more thorough medical evidence, or
where a treating physician renders inconsistent opinions that undermine the credibility
of such opinions.” Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (internal
quotation marks and citation omitted). The ALJ is free to reject the opinion of any
physician when it is unsupported in the physician’s own treatment notes or other
evidence of record. Myers, 721 F.3d at 525; Travis v. Astrue, 477 F.3d 1037, 1041
(8th Cir. 2007); Hacker v. Barnhart, 459 F.3d 934, 937 (8th Cir. 2006).

       An ALJ should weigh treating-physician opinions using factors such as the
nature and extent of treatment; the degree to which relevant evidence supports the
physician’s opinion; consistency between the opinion and the record as a whole;
whether the physician is a specialist in the area in which the opinion is based; and
other factors that support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(2),
416.927(c)(2). “Whether granting ‘a treating physician’s opinion substantial or little
weight,’ Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000), the commissioner must
‘always give good reasons . . . for the weight’ she gives, 20 C.F.R. § 416.927(d)(2).”
Cline v. Colvin, 771 F.3d 1098, 1103 (8th Cir. 2014).

       Schlisner complains that the ALJ failed to give controlling weight to Dr.
Sullivan’s opinions that (1) she can lift a maximum of 10 pounds; (2) she is unable to
work at all; (3) if she attempted to work, she would likely be absent from work more
than four days per month; and (4) her symptoms were severe enough to interfere with
her attention and concentration such that she could not perform even simple work
tasks frequently. (Filing No. 22 at CM/ECF pp. 9-11; Filing No. 16-2 at CM/ECF p.
20.) Specifically, the ALJ assigned “some weight” to Dr. Sullivan’s opinion that

                                          16
Schlisner could lift no more than 10 pounds, but gave “little weight” to Sullivan’s
other opinions regarding Schlisner’s inability to work at all, her predicted monthly
work absences, and the severity of Schlisner’s symptoms causing gaps in her attention
span at work. (Filing No. 16-2 at CM/ECF p. 20.)

       While the ALJ purported to give Dr. Sullivan’s 10-pound weight-lifting limit
“some weight” instead of “controlling weight,” the ALJ obviously incorporated Dr.
Sullivan’s opinion into Schlisner’s RFC, which classified Schlisner as being capable
of “less than the full range of sedentary work.” (Filing No. 16-2 at CM/ECF p. 20.)
By definition, sedentary work “involves lifting no more than 10 pounds at a time.” 20
C.F.R. § 404.1567(a). Therefore, Schlisner’s argument that the ALJ failed to
sufficiently weigh this opinion is without merit.

       The ALJ properly gave little, if any, weight to Dr. Sullivan’s opinion that
Schlisner is “unable to work secondary to the medical illnesses and ongoing sequela
to the medicines and illnesses” (Filing No. 17-1 at CM/ECF p. 38) because such
opinion is a legal conclusion to be reached by the Commissioner. Ellis v. Barnhart,
392 F.3d 988, 994 (8th Cir. 2005) (“A medical source opinion that an applicant is
‘disabled’ or ‘unable to work,’ however, involves an issue reserved for the
Commissioner and therefore is not the type of ‘medical opinion’ to which the
Commissioner gives controlling weight”); Stormo v. Barnhart, 377 F.3d 801, 806 (8th
Cir. 2004) (doctor’s opinion “that [claimant’s] problems would make it difficult for
him to hold any significant employment” was “an inappropriate legal conclusion”);
Krogmeier v. Barnhart, 294 F.3d 1019, 1023 (8th Cir. 2002) (a treating physician’s
“statements that a claimant could not be gainfully employed are not medical opinions
but opinions on the application of the statute, a task assigned solely to the discretion
of the [Commissioner]” (internal quotation marks and citations omitted)); Titles II &
XVI: Medical Source Opinions on Issues Reserved to the Commissioner, SSR 96-5P,
1996 WL 374183 at *5 (S.S.A. July 2, 1996) (medical source’s opinion that claimant
is “unable to work” is administrative finding reserved to Commissioner).


                                          17
       The ALJ correctly disregarded Dr. Sullivan’s opinion that if Schlisner
attempted to work, she would likely be absent from work more than four days per
month, because such opinion was completely unsupported by medical evidence or any
discussion whatsoever; rather, Dr. Sullivan’s opinion was simply a “check-the-box”
answer to the request to “please estimate, on the average, how many days per month
your patient is likely to be absent from work as a result of the impairments or
treatment.” (Filing No. 17-1 at CM/ECF pp. 4, 50.) Anderson v. Astrue, 696 F.3d 790,
793-94 (8th Cir. 2012) (holding conclusory checkbox form has little evidentiary value
when it provides little or no elaboration and cites no medical evidence); Wildman, 596
F.3d at 964 (ALJ properly discounted physician’s opinion as conclusory when it
consisted of three checklist forms, cited no medical evidence, and provided “little to
no elaboration”); Hogan v. Apfel, 239 F.3d 958, 961 (8th Cir. 2001) (ALJ properly
discounted physician’s medical source statement because statement contained
limitations that “stand alone,” did not exist in physician’s treatment notes, and were
not corroborated through objective medical testing).

       Finally, the ALJ properly assigned little weight to Dr. Sullivan’s opinion that
Schlisner’s symptoms were severe enough to interfere with her attention and
concentration such that she could not perform even simple work tasks frequently.
From March 17, 2015, to May 23, 2016, all of Dr. Sullivan’s progress notes from
Schlisner’s examinations that included a neurologic assessment indicate that Schlisner
was “alert and oriented x 3 with no impairment of recent or remote memory, normal
attention span and ability to concentrate.” (Filing No. 16-9 at CM/ECF p. 16 (3/17/15
progress notes); Filing No. 17-1 at CM/ECF p. 37 (4/11/15 progress notes); Filing No.
17-4 at CM/ECF p. 10 (12/19/15 progress notes); Filing No. 17-4 at CM/ECF p. 53
(5/11/16 progress notes); Filing No. 17-4 at CM/ECF p. 50 (5/23/16 progress notes).)
In direct contrast, and without explanation, Dr. Sullivan’s October 21, 2015, and
March 18, 2015, medical-source statements conclude that Schlisner’s “experience of
pain or other symptoms” were either constantly or frequently “severe enough to
interfere with attention and concentration needed to perform even simple work tasks.”
(Filing No. 17-1 at CM/ECF pp. 4, 50.) “It is permissible for an ALJ to discount an

                                         18
opinion of a treating physician that is inconsistent with the physician’s clinical
treatment notes.” Davidson v. Astrue, 578 F.3d 838, 843 (8th Cir. 2009); see also
Aguiniga v. Colvin, 833 F.3d 896, 902 (8th Cir. 2016) (“an ALJ may discount a
treating source opinion that is unsupported by treatment notes”); Martise v. Astrue,
641 F.3d 909, 926 (8th Cir. 2011) (“When a treating physician’s notes are inconsistent
with his opinion, the Court may decline to give controlling weight to that opinion.”).7

      Therefore, I conclude that the ALJ considered the record as a whole and
properly gave less than controlling weight to the opinions of Schlisner’s treating
physician, Dr. Sullivan.

C.    Failure to Develop the Record

      Schlisner next contends that the ALJ erred in failing to order a consultative
examination; order a psychological examination; reopen her prior claim file; and seek
“an updated opinion by a medical advisor given the complicated medical issues
involved, Claimant’s subsequent third back surgery, and the addition of over 530
pages of medical records added between the time that the State agency medical
consultants reviewed this case and the date of hearing.” (Filing No. 22 at CM/ECF p.
3.)




      7
        Schlisner points to other evidence in the record dealing with her alleged lack
of concentration and attention. (Filing No. 22 at CM/ECF p. 11.) Apparently, Plaintiff
asks this court to reweigh the evidence, which it may not do. See Igo v. Colvin, 839
F.3d 724, 730 (8th Cir. 2016) (“we consider all of the evidence that was before the
ALJ, but we do not re-weigh the evidence” (internal quotation marks and citation
omitted)); see also Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017) (stating
it is not surprising claimant can point to some evidence detracting from ALJ’s
decision, but the court does not reverse simply because it could have reached a
different conclusion).


                                          19
      1.     Consultative Examination

      Schlisner proclaims—without discussion, detail, analysis, or rationale—that the
ALJ erred in not ordering “a consultative examination” in this case to the extent the
ALJ questioned the existence of the Claimant’s diagnosed condition. (Filing No. 22
at CM/ECF pp. 14-15.) This court will not disturb the Commissioner’s failure to order
such an examination in the absence of a discussion of reasons to do so. Vandenboom
v. Barnhart, 421 F.3d 745, 750 (8th Cir. 2005) (rejecting claimant’s “listing”
argument because “[the claimant] provides no analysis of the relevant law or facts
regarding these listings”); see also Aulston v. Astrue, 277 F. App’x 663, 664 (8th Cir.
2008) (unpublished) (declining to consider social-security claimant’s “undeveloped”
argument that she met requirements of Listing and considering such argument
waived); Michael S. v. Berryhill, No. 17-CV-5586, 2019 WL 1430138, at *9 (D.
Minn. Mar. 29, 2019) (when social-security claimant did not give reason for assertion
that ALJ improperly assessed consultants’ opinions, court would not consider
argument because “[u]ndeveloped arguments such as this are waived”).

      2.     Psychological Examination

      Schlisner next argues that 42 U.S.C. § 421(h) dictates that disability
determinations “shall not be made until the Commissioner of Social Security has made
every reasonable effort to ensure—(1) in any case where there is evidence which
indicates the existence of a mental impairment, that a qualified psychiatrist or
psychologist has completed the medical portion of the case review and any applicable
residual functional capacity assessment . . . . ,” and the ALJ failed to order such a
psychological examination here. (Filing No. 22 at CM/ECF pp. 15-16.)

      “It is true that an ALJ has a duty to develop the record fully.” Haley v.
Massanari, 258 F.3d 742, 749 (8th Cir. 2001). In fact, “[i]t is reversible error for an
ALJ not to order a consultative examination when such an evaluation is necessary for
him to make an informed decision.” Id. (internal quotation marks and citation

                                          20
omitted); see also 20 C.F.R. § 404.1519a (Social Security Administration will
purchase consultative examination “[i]f we cannot get the information we need from
your medical sources” in order to “resolve an inconsistency in the evidence, or when
the evidence as a whole is insufficient to allow us to make a determination or decision
on your claim”).

       Here, the ALJ thoroughly considered and discussed—as well as incorporated
into Schlisner’s RFC—her mental impairments. The ALJ first considered the severity
of Schlisner’s mental impairments in his step-three “Listing” analysis, including
whether Schlisner was limited in understanding, remembering, or applying
information; interacting with others; concentrating, persisting, or maintaining pace;
and adapting or managing oneself. (Filing No. 16-2 at CM/ECF pp. 15-16.) In the
course of his RFC analysis, the ALJ also discussed Schlisner’s treatment for
depression and anxiety, her symptoms, and her prescribed medications for these
conditions. (Filing No. 16-2 at CM/ECF p. 19.) In analyzing Schlisner’s mental
impairments, the ALJ cited and considered evidence from Dr. Sarah C. King (Filing
No. 17-9 at CM/ECF pp. 47-59 (office treatment records from 2/16/16 to 6/9/17 from
King Behavioral Health, LLC); Genesis Psychiatric Group (Filing No. 17-6 at
CM/ECF pp. 1-54 (office treatment records from 4/18/16 to 3/8/17)); Coddington
Medical Family Practice (Filing No. 17-4 at CM/ECF p. 4 (1/18/17 progress notes
showing active prescriptions for depression and anxiety)); state-agency psychological
non-examiners (Filing No. 16-3 at CM/ECF pp. 1-15, 16-29, 34-61); Patricia Lenz,
APRN-NP (Filing No. 17-1 at CM/ECF p. 5); and Trisha Jobman, APRN-NP (Filing
No. 17-1 at CM/ECF pp. 6-14).

        Because the ALJ considered and analyzed several treatment and progress notes,
evaluations, and medication records from multiple sources regarding Schlisner’s
psychological impairments sufficient for the ALJ to make an informed decision, it was
unnecessary to order a consultative psychological examination, and the ALJ did not
err in failing to do so.


                                          21
      3.     Prior Claim File

       Schlisner argues that the ALJ should have obtained her “prior claim file”
because it “was necessary to help establish a longitudinal medical, vocation, and
educational history, and to help establish disability in the present claim.” (Filing No.
22 at CM/ECF p. 16.) Schlisner fails to explain precisely how her prior claim file was
relevant or necessary to resolve her current claim—especially in the face of a 1216-
page record—and the court declines to craft Schlisner’s argument for her. Schlisner
has waived this argument, and the court shall not further consider it. Vandenboom,
421 F.3d at 750 (rejecting claimant’s argument for failure to analyze relevant law and
facts); see also Aulston, 277 F. App’x at 664 (unpublished) (declining to consider
“undeveloped” argument and considering such argument waived); Michael S., 2019
WL 1430138, at *9 (“[u]ndeveloped arguments . . . are waived”).

      4.     Additional Opinion by Medical Advisor

       Schlisher contends that the ALJ should have “call[ed] a medical advisor to the
hearing” because of 530 pages of medical records that were added to the
administrative record between the time the state-agency medical consultants reviewed
this case and the date of the hearing, including records of Schlisner’s third back
surgery. (Filing No. 22 at CM/ECF p. 18.)

        A deficiency in the medical records reviewed by a consulting physician simply
goes to the weight to be given to the consultant’s resulting opinion. “[T]he opinion of
a nonexamining consulting physician is afforded less weight if the consulting
physician did not have access to relevant medical records . . . .” McCoy v. Astrue, 648
F.3d 605, 616 (8th Cir. 2011); Wildman, 596 F.3d at 967 (when evaluating non-
examining source’s opinion, ALJ must evaluate degree to which opinion considered
all of the evidence pertinent to the claim, including opinions of treating sources); 20
C.F.R. § 404.1527(c)(3) (the weight given to opinions of nonexamining sources
depends upon “the degree to which these medical opinions consider all of the pertinent

                                          22
evidence in your claim, including medical opinions of treating and other examining
sources”).

        Here, the ALJ was well aware the agency physicians did not have access to
additional medical records and therefore properly gave only “some weight” to their
opinions, stating that “[t]o the extent the residual functional capacity varies from the
initial and reconsideration opinions, the variation is attributable to additional evidence,
including the claimant’s hearing testimony, which was not available to the non-
examiners.” (Filing No. 16-2 at CM/ECF p. 21.) Therefore, the ALJ properly
accounted for the fact that the agency physicians did not consider the additional
medical records about which Schlisner is concerned, and I am not persuaded by her
argument otherwise.

D.     Failure to Properly Assess RFC

       Schlisner complains that the ALJ’s RFC determination was erroneous because:
(1) the ALJ’s finding that Schlisner could sit for 30 minutes and then stand to stretch
for one minute before resuming work is not supported by the record; (2) the ALJ
failed to evaluate Schlisner’s mental impairments in terms of work-related functions;
(3) the ALJ misrepresented the evidence regarding Schlisner’s follow-through with
treatment for anxiety and depression; and (4) the ALJ failed to consider the opinion
of Patricia Lenz, APRN-NP, that Schlisner’s depression and anxiety symptoms
rendered her unable to maintain full-time employment. (Filing No. 22 at pp. 12-14,
18-19.) I find that all of Schlisner’s assigned errors with regard to the RFC are without
merit.

       1.     Stretching Limitation

       Schlisner argues that “the ALJ’s finding that Claimant could sit for half hour
and then stand to stretch for one minute before resuming work is simply not supported
by the record.” (Filing No. 22 at CM/ECF p. 13.) In short, Schlisner misrepresents the

                                            23
ALJ’s RFC. The RFC says nothing about sitting for 30 minutes; rather, the RFC
states, “She is able to perform work that allows her to stop working for about one
minute every 30 minutes to stretch in order to increase her comfort.” (Filing No. 16-2
at CM/ECF p. 17.) That is, whether Schlisner sits or stands while performing
sedentary work, she would have “the freedom to stand up for about one minute every
30 minutes during the workday, and . . . that during this one minute, the worker is not
productive at all. The worker would be free to stretch, . . . flex muscles, joints,
whatever . . . .” (Filing No. 16-2 at CM/ECF p. 75 (ALJ’s colloquy with VE; also
confirming that claimant could perform sedentary jobs from standing position “if they
choose to do so”).)8

       To the extent Schlisner is suggesting that the ALJ erred in not adopting the
portion of Dr. Sullivan’s medical source statements opining that Schlisner could
stand/walk for up to two hours and sit for up to three hours in an eight-hour workday
(Filing No. 17-1 at CM/ECF pp. 3 (3/18/2015), 49 (10/21/15))—the ALJ was bound
to consider the record as a whole in developing Schlisner’s RFC, not just the opinions
of her treating physician. Grable v. Colvin, 770 F.3d 1196, 1201 (8th Cir. 2014) (a
physician’s opinion does not automatically control); Wildman , 596 F.3d at 969 (when
finding a plaintiff’s RFC, the ALJ evaluates the record as a whole, including the
plaintiff’s own testimony regarding his symptoms and limitations, the plaintiff’s
medical records, and any medical opinion evidence); Cox v. Astrue, 495 F.3d 614, 619
(8th Cir. 2007) (ALJ’s RFC is not limited to medical evidence exclusively); Brown
v. Barnhart, 390 F.3d 535, 540 (8th Cir. 2004) (a physician’s opinion “does not
automatically control or obviate the need to evaluate the record as a whole”). Part of
that “record as a whole” were the opinions of state-agency non-examining physicians


      8
        This freedom to choose whether to sit or stand between stretching breaks is not
contrary to Dr. Sullivan’s January 4, 2016, office note which states that Schlisner is
“unable to stand for any length of time greater than 15-20 minutes and she would be
unable to sit at the same place for 15-20 minutes without having frequent breaks . . .
.” (Filing No. 17-5 at CM/ECF p. 7.)
                                          24
who gave Dr. Sullivan’s January 19, 2015, functional-capacity opinion that Schlisner
is “[u]nable to work at this time” (Filing No. 16-11 at CM/ECF p. 85) limited weight
because it was “more limiting than would be expected given the available objective
evidence,” “[t]he opinion relies heavily on the subjective report of symptoms and
limitations provided by the individual,” “the totality of the evidence does not support
the opinion,” and “[t]he opinion contains inconsistencies, rendering it less
persuasive.” These non-examining physicians, to which the ALJ assigned “some
weight,” also found that Schlisner could stand/walk six hours in an eight-hour work
day and could sit for six hours in an eight-hour work day. (Filing No. 16-3 at CM/ECF
pp. 9-10, 23-24, 27, 41-42, 45, 55-56, 59.)

        In any event, Dr. Sullivan’s opinions regarding the hours per day Schlisner
could stand, walk, and sit suffer from the same defects as his opinion that Schlisner
would likely be absent from work more than four days per month—that is, his opinion
was simply a check-the-box estimate unsupported by medical evidence or any
discussion whatsoever. (Filing No. 17-1 at CM/ECF pp. 3, 49.) Anderson, 696 F.3d
at 793-94 (conclusory checkbox form has little evidentiary value when it provides
little or no elaboration and cites no medical evidence); Wildman, 596 F.3d at 964 (ALJ
properly discounted physician’s opinion as conclusory when it consisted of three
checklist forms, cited no medical evidence, and provided “little to no elaboration”);
Hogan, 239 F.3d at 961 (ALJ properly discounted physician’s medical source
statement because statement contained limitations that “stand alone,” did not exist in
physician’s treatment notes, and were not corroborated through objective medical
testing).

      2.     Effects of Mental Impairments on Work-Related Functions

       Schlisner maintains that the ALJ erroneously failed to evaluate her mental
impairments in terms of work-related functions. This is simply untrue. At step three
of his analysis, the ALJ thoroughly discussed how Schlisner’s mental impairments
affected four areas of functioning: understanding, remembering, or applying

                                          25
information; interacting with others; concentrating, persisting, or maintaining pace;
and adapting or managing herself. (Filing No. 16-2 at CM/ECF pp. 15-16.) At steps
four and five, the ALJ further evaluated Schlisner’s mental residual functional
capacity, citing evidence from psychologists and physicians relevant to her mental
limitations. (Filing No. 16-2 at CM/ECF pp. 19, 21.)

      3.     Evidence Regarding Treatment Follow-Through

       Next, Schlisner submits that the ALJ misrepresented the evidence regarding
Schlisner’s treatment for anxiety and depression when the ALJ stated that Schlisner
cancelled eight therapy sessions with Dr. Sarah C. King, Ph.D., stopped therapy with
King because of upcoming back surgery, did not schedule further appointments with
King, and did not indicate at the hearing that she was seeking psychological therapy.
(Filing No. 16-2 at CM/ECF p. 19.) Schlisner complains that the ALJ’s
characterization of her therapy created a false impression because, in fact, Schlisner
cancelled her appointments with King to seek “treatment with a different provider,
namely Melissa Quick, APRN at Genesis Psychiatric Group, a provider she had
previously treated with.” (Filing No. 22 at CM/ECF p. 19.)

       While the ALJ may have erroneously failed to expressly mention Schlisner’s
treatment with Melissa Quick using Quick’s name, the ALJ cited numerous records
from Quick’s practice (Filing No. 17-6 at CM/ECF pp. 1-54 (Genesis Psychiatric
Group treatment records from 4/18/16 to 3/8/17); Filing No. 16-2 at CM/ECF p. 19
(ALJ’s opinion repeatedly citing Genesis treatment records at Ex. 22F and noting that
“the objective evidence of record documents diagnoses for . . . depression and
anxiety” as well as active prescriptions for related medication)). The ALJ obviously
considered such evidence regarding Schlisner’s psychological impairments because
he included within Schlisner’s RFC her ability “to perform work that does not require
more than incidental and superficial social interaction” due to her anxiety and
depression. (Filing No. 16-2 at CM/ECF pp. 17, 20.) See, e.g., Harvey v. Colvin, 839
F.3d 714, 717 (8th Cir. 2016) (there was no merit to claimant’s argument that RFC

                                         26
failed to properly incorporate examining doctors’ observations about slow pace when
ALJ considered and accounted for such limitation by limiting RFC to simple,
repetitive, and routine tasks and finding that claimant could not pay close attention to
detail or use independent judgment); Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th
Cir. 2004) (ALJ’s decision should not be set aside based on an arguable deficiency in
opinion-writing technique when it is unlikely that it affected the outcome); Sneller v.
Colvin, No. C12-4113, 2013 WL 5969662, at *9 (N.D. Iowa Nov. 7, 2013), report
and recommendation adopted, No. C 12-4113, 2014 WL 855618 (N.D. Iowa Mar. 5,
2014) (although ALJ failed to discuss opinion of state-agency consultant, the
limitations included in the RFC were nearly identical to those identified by state-
agency consultant, so court would not remand “so the ALJ can simply state what is
obvious from his decision and the record”).

      4.     Opinion of Patricia Lenz, APRN-NP

       Schlisner next argues that the ALJ failed to consider the opinion of Patricia
Lenz, APRN-NP, that Schlisner’s depression and anxiety symptoms rendered her
unable to maintain full-time employment. Contrary to Schlisner’s assertion, the ALJ
did consider the opinion of Patricia Lenz, APRN-NP, who stated by letter on April 13,
2015—without any explanation or discussion—that “[d]ue to her depressive and
anxiety symptoms, [Schlisner] has been unable to maintain full-time employment.”
(Filing No. 17-1 at CM/ECF p. 5.) The ALJ recognized that Ms. Lenz was a certified
nurse practitioner who treated Schlisner, but he correctly gave the opinion little weight
because it lacked functional work-related restrictions or limitations. (Filing No. 16-2
at CM/ECF p. 21.) Piepgras v. Chater, 76 F.3d 233, 236 (8th Cir. 1996) (opinions that
contain no specifics concerning social-security claimant’s condition are of limited
value due to their vagueness); see also Wildman, 596 F.3d at 964 (“‘[a] treating
physician’s opinion deserves no greater respect than any other physician’s opinion
when [it] consists of nothing more than vague, conclusory statements’” (quoting
Piepgras, 76 F.3d at 236)).


                                           27
      Lenz’s opinion was not only vague, but concerned an issue reserved to the
Commissioner—employability. See Davidson, 578 F.3d at 842 (doctor’s statement
that claimant was disabled was statement on an issue solely reserved to
Commissioner); Vandenboom, 421 F.3d at 750 (opinions on issues reserved to
Commissioner are not entitled to controlling weight).

E.    Failure to Pose Proper Hypothetical Question

        Finally, Schlisner argues that the ALJ erred in not including in his hypothetical
questions to the VE Dr. Sullivan’s opinions that she must have a job that allows her
to shift “at will” and that would never require her to stoop.9 (Filing No. 17-1 at
CM/ECF pp. 3, 49.) As with other of Dr. Sullivan’s opinions discussed above, these
opinions are found on a check-the-box form unsupported by medical evidence or any
discussion whatsoever. (Filing No. 17-1 at CM/ECF pp. 3, 49.) Anderson, 696 F.3d
at 793-94 (conclusory checkbox form has little evidentiary value when it provides
little or no elaboration and cites no medical evidence); Wildman, 596 F.3d at 964 (ALJ
properly discounted physician’s opinion as conclusory when it consisted of three
checklist forms, cited no medical evidence, and provided “little to no elaboration”);
Hogan, 239 F.3d at 961 (ALJ properly discounted physician’s medical source
statement because statement contained limitations that “stand alone,” did not exist in
physician’s treatment notes, and were not corroborated through objective medical
testing). Thus, the ALJ was not required to include these opinions in his hypothetical
question to the VE. Perkins v. Astrue, 648 F.3d 892, 902 (8th Cir. 2011) (ALJ “may


      9
       Schlisner also submits that the ALJ should have included in his hypothetical
questions to the VE Dr. Sullivan’s opinions that Schlisner could only sit for three
hours and stand for two hours in an eight-hour workday and that Schlisner would be
absent from work a certain number of days each month. I have already decided above
that the ALJ was not bound to give these opinions controlling weight, and “[t]he
ALJ’s hypothetical question to the vocational expert needs to include only those
impairments that the ALJ finds are substantially supported by the record as a whole.”
Martise, 641 F.3d at 926 (internal quotation marks and citation omitted).
                                           28
exclude any alleged impairments that [he] has properly rejected as . . .
unsubstantiated” (internal quotation marks and citation omitted)); Martise, 641 F.3d
at 926 (“The ALJ’s hypothetical question to the vocational expert needs to include
only those impairments that the ALJ finds are substantially supported by the record
as a whole.” (internal quotation marks and citation omitted)).

       Schlisner appears to argue that the ALJ should have incorporated into his
hypothetical question to the VE Schlisner’s testimony that from 9:00 a.m. to 5:00 p.m.
on an average day, she spends “at least six hours laying down.” (Filing No. 16-2 at
CM/ECF p. 57.) The ALJ explicitly weighed the objective and opinion evidence
against Schlisner’s alleged limitations and opined that “the claimant reports activities
that are not limited to the extent one would expect in light of her allegations of
disabling pain, and physical and mental limitations,” noting that Schlisner lives
independently with her four children, is able to “ambulate effectively,” climbs stairs
several times a week in her home, drives short distances to the pharmacy and
chiropractor a few times each week, attends her children’s major school performances,
and drives one of her children to college each day. (Filing No. 16-2 at CM/ECF p. 19.)

       In short, the ALJ was not bound to include in his hypothetical questions to the
VE Schlisner’s opinion of her own limitations when that opinion was contradicted by
other evidence in the record. Buckner v. Astrue, 646 F.3d 549, 561 (8th Cir. 2011)
(“[A]n ALJ may omit alleged impairments from a hypothetical question posed to a
vocational expert when . . . the record does not support the claimant’s contention that
his impairments significantly restricted his ability to perform gainful employment.”
(internal quotation marks and citations omitted)); Guilliams v. Barnhart, 393 F.3d
798, 804 (8th Cir. 2005) (“Discredited complaints of pain . . . are properly excluded
from a hypothetical question so long as the ALJ had reason to discredit them.”);
Harvey v. Barnhart, 368 F.3d 1013, 1016 (8th Cir. 2004) (“The fact that the ALJ
omitted from his hypothetical questions those aspects of [the claimant’s] subjective
complaints that the ALJ considered non-credible does not render the questions
faulty.”)

                                          29
                              IV. CONCLUSION

      The ALJ’s decision was supported by substantial evidence on the record as a
whole and shall be affirmed.

      IT IS ORDERED:

      1.     Plaintiff’s Motion for Order Reversing Prior Decision and Awarding
Benefits (Filing No. 21) is denied.

       2.   Defendant’s Motion to Affirm Commissioner’s Decision (Filing No. 25)
is granted.

      3.    The Commissioner’s decision is affirmed pursuant to sentence four of 42
U.S.C. § 405(g).

      4.    Judgment will be entered by separate document.

      DATED this 3rd day of July, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                        30
